                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-00033-FDW-DCK
    DAMON EMIL FIELDS,

                   Plaintiff,

      v.                                                                      ORDER

    GASTON COUNTY,

                   Defendant.


           THIS MATTER is before the Court sua sponte. On March 17, 2020, this Court granted

Plaintiff’s Motion to Proceed In Forma Pauperis. (Doc. No. 3). In its March 17 Order, the Court

ordered Plaintiff to amend his Complaint particularizing his claims within thirty (30) days. Id. at

p. 4. The Court cautioned Plaintiff that failure to appropriately and timely amend his Complaint

would result in dismissal of his Complaint without prejudice. Id. Plaintiff failed to adequately and

timely amend his Complaint.1 Because Plaintiff failed to comply with this Court’s Order from

March 17, 2020, the Court hereby DISMISSES WITHOUT PREJUDICE Plaintiff’s Complaint.

           IT IS SO ORDERED.

                                                     Signed: December 7, 2020




1
 Plaintiff submitted a miscellaneous filing with the Court on June 12, 2020, well after the thirty-day deadline to
amend his Complaint. (Doc. No. 4). The miscellaneous filing does not cure any deficiencies in the original
Complaint. Id.



           Case 3:20-cv-00033-FDW-DCK Document 5 Filed 12/08/20 Page 1 of 1
